           Case MDL No. 2954 Document 10-2 Filed 06/22/20 Page 1 of 6



                        BEFORE THE UNITED STATES JUDICIAL
                        PANEL ON MULTIDISTRICT LITIGATION




 IN RE: WELLS FARGO PAYCHECK
                                                                  MDL Docket No. 2954
 PROTECTION PROGRAM LITIGATION




                                     PROOF OF SERVICE

       Pursuant to Rule 4.1(a) of the Rules of Procedure for the United States Judicial Panel on

Multidistrict Litigation, I hereby certify that copies of the foregoing Corporate Disclosure

Statement and accompanying exhibit for Wells Fargo & Co. were served on all parties in all

involved actions via U.S. Postal Service on June 22, 2020.

       DNM Contracting, Inc. v. Wells Fargo Bank, N.A., No. 4:20-cv-01790 (S.D. Tex.)
 Alfonso Kennard , Jr.
 Kennard Law P.C.
 2603 Augusta Dr
 Ste 1450
 Houston, TX 77057
 713-742-0900
 Fax: 713-742-0951
 Email: alfonso.kennard@kennardlaw.com

 ATTORNEY FOR PLAINTIFF


              Scherer v. Wells Fargo Bank, N.A., No. 4:20-cv-01295 (S.D. Tex.)
 Salar Ali Ahmed
 430 W. Bell St
 Houston, TX 77019
 713-898-0982
 Fax: 713-255-0013
 Email: aahmedlaw@gmail.com

 ATTORNEY FOR PLAINTIFFS
          Case MDL No. 2954 Document 10-2 Filed 06/22/20 Page 2 of 6




         BSJA, Inc., et al. v. Wells Fargo & Co., et al., No. 2:20-cv-03588 (C.D. Cal.)
David M. Angeloff
Stalwart Law Group
1100 Glendon Avenue Suite 1840
Los Angeles, CA 90024
310-954-2000
Email: david@stalwartlaw.com

Ji-In Lee Houck
Stalwart Law Group
1100 Glendon Avenue Suite 1840
Los Angeles, CA 90024
310-954-2000
Fax: 310-943-0303
Email: jiin@stalwartlaw.com

Dylan Ruga
Stalwart Law Group
1100 Glendon Avenue Suite 1840
Los Angeles, CA 90024
310-954-2000
Email: dylan@stalwartlaw.com

ATTORNEYS FOR PLAINTIFFS


 Karen’s Custom Grooming, LLC v. Wells Fargo & Company, et al., No. 3:20-cv-00956 (S.D.
                                        Cal.)
Kathleen A Herkenhoff
Haeggquist & Eck, LLP
225 Broadway
Suite 2050
San Diego, CA 92101
(619) 342-8000
Fax: (619) 342-7878
Email: kathleenh@haelaw.com

ATTORNEY FOR PLAINTIFF


         Marselian v. Wells Fargo & Company, et al., No. 4:20-cv-03166 (N.D. Cal.)
Francis A. Bottini , Jr.
Bottini & Bottini, Inc.
7817 Ivanhoe Avenue, Suite 102


                                               2
         Case MDL No. 2954 Document 10-2 Filed 06/22/20 Page 3 of 6



La Jolla, CA 92037
858-914-2001
Fax: 858-914-2002
Email: fbottini@bottinilaw.com

ATTORNEY FOR PLAINTIFF


 Physical Therapy Specialists, P.C. v. Wells Fargo Bank, N.A., No. 1:20-cv-01190 (D. Colo.)
Amanda L. Lundergan
Lundergan Legal LLC
P.O. Box 211474
Royal Palm Beach, FL 33421
561-779-4126
Email: Amanda@LunderganLegal.com

Ariane Michele Ice
Ice Legal, PA
20 Portsmouth Avenue
Suite One, No. 225
Stratham, NH 03885
603-242-1503
Email: ariane.ice@icelegal.com

ATTORNEYS FOR PLAINTIFF


             Ma v. Wells Fargo & Company, et al., No. 3:20-cv-03697 (N.D. Cal.)
Jennifer Pafiti
Pomerantz LLP
1100 Glendon Avenue, 15th Floor
Los Angeles, CA 90024
(310) 405-7190
Email: jpafiti@pomlaw.com

J. Alexander Hood , II
Pomerantz, LLP
600 Third Avenue, 20th Floor
New York, NY 10016
(212) 661-1100
Fax: (212) 661-8665
Email: ahood@pomlaw.com

Jeremy Alan Lieberman
Pomerantz LLP
600 Third Avenue, 20th Floor


                                             3
          Case MDL No. 2954 Document 10-2 Filed 06/22/20 Page 4 of 6



New York, NY 10016
(212) 661-1100
Fax: (212) 661-8665
Email: jalieberman@pomlaw.com

Patrick Vincent Dahlstrom
Pomerantz LLP
10 South LaSalle Street, Suite 3505
Chicago, IL 60603
(312) 377-1181
Fax: (317) 377-1184
Email: pdahlstrom@pomlaw.com

Peretz Bronstein
Bronstein Gewirtz & Grossman, LLC
60 East 42nd Street, Suite 4600
New York, NY 10165
(212) 697-6484
Fax: (212) 697-7296
Email: peretz@bgandg.com

ATTORNEYS FOR PLAINTIFF


Full Compliance, LLC., et al. v. Wells Fargo Bank, N.A., et al., No. 1:20-cv-22339 (S.D. Fla.)
Amerant Bank, N.A.                             JPMorgan Chase Bank, N.A.
Attn: General Counsel                          c/o The Corporation Trust Company
220 Alhambra Circle                            1209 Orange Street
Coral Gables, FL 33134                         Wilmington, DE 19801
Bank of America, N.A.                          Live Oak Banking Company
c/o The Corporation Trust, Inc.                Attn: General Counsel
2405 York Road, Suite 201                      1741 Tiburon Drive
Lutherville-Timonium, MD 21093                 Wilmington, NC 28403
Bankunited, N.A.                               Ocean Bank
Attn: General Counsel                          c/o Interamerican Corporate Services LLC
14817 Oak Lane                                 2525 Ponce de Leon Blvd.
Miami Lakes, FL 33016                          Suite 1225
                                               Coral Gables, FL 33134
Cambridge Trust Company                        Paradise Bank
Attn: Thomas Johnson, Secretary                Attn: William J. Burke
1336 Massachusetts Avenue                      2420 N. Federal Highway
Cambridge, MA 02138                            Boca Raton, FL 33431




                                              4
          Case MDL No. 2954 Document 10-2 Filed 06/22/20 Page 5 of 6



Celtic Bank Corp.                         Professional Bank
Attn; Leslie K. Rinadli                   Attn: Michael C. Sontag, Esq.
268 South State Street, Suite 300         396 Alhambra Circle
Salt Lake City, UT 84111                  Suite 255
                                          Coral Gables, FL 33134
CIBC Bank USA                             Regions Bank
c/o Corporation Service Company           c/o Corporation Service Company
1201 Hays Street                          1201 Hays Street
Tallahassee, FL 32301                     Tallahassee, FL 32301
First Citizens Bank & Trust Company       Truist Bank
c/o CT Corporation System                 c/o CT Corporation System
1200 South Pine Island Road               1200 South Pine Island Road
Plantation, FL 33324                      Plantation, FL 33324
First Horizon Bank                        Valley National Bank
c/o CT Corporation System                 Attn: General Counsel
1200 South Pine Island Road               615 Main Avenue
Plantation, FL 33324                      Passaic, NJ 07055
Grove Bank & Trust                        Michael Steven Popok
Attn: Richard A. Kuci                     Zumpano Patricios & Popok, PLLC
2701 S. Bayshore Drive                    417 Fifth Avenue
Miami, FL 33133                           Ste 826
                                          New York, NY 10016
                                          212-542-2564
                                          Email: mpopok@zplaw.com

                                          ATTORNEY FOR PLAINTIFFS
Interamerican Bank, A FSB
Attn: General Counsel
9190 Coral Way
Miami, FL 33165


Dated: June 22, 2020                      Respectfully submitted,

                                          By: /s/ Christopher M. Viapiano

                                          Christopher M. Viapiano
                                          (viapianoc@sullcrom.com)
                                          SULLIVAN & CROMWELL LLP
                                          1700 New York Ave., N.W., Ste. 700
                                          Washington, D.C. 20006
                                          Telephone: (202) 956-6985
                                          Facsimile: (202) 956-7056




                                      5
Case MDL No. 2954 Document 10-2 Filed 06/22/20 Page 6 of 6



                                Attorney for Wells Fargo & Co., Wells Fargo
                                Bank, N.A., Charles Scharf, and John
                                Shrewsberry




                            6
